 

Case 6:20-cr-O0050-PGB-DCI Document 8 Filed 02/05/20 Page 1 of 1 PagelD 21

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

VS. CASE NO: 6:20-mj-1118

GEORGE POULO

 

ORDER OF DETENTION PENDING TRIAL

FINDINGS
In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
held. The following facts and circumstances require the defendant to be detained pending trial.

The defendant makes no application for release at this time. A motion for conditions
of release and a detention hearing may be filed at a later date.

This conclusion is based on the findings and analysis of the matters enumerated in 18 U.S.C.

§ 3142(g) as stated on the record in open court at the detention hearing.

DIRECTIONS REGARDING DETENTION

George Poulo is committed to the custody of the Attorney General or his designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. George Poulo shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a Court of the United States or on request of an attorney for the government, the
person in charge of the corrections facility shall deliver the Defendant to the United States marshal for the purpose of
an appearance in connection with a Court proceeding.

Date: February 5, 2020

bin @.4

LESLIE R. HOFFMAN
UNITED STATES MAGISTRATE JUDGE

 

 
